Hough, C. J.
This is an action of ejectment, brought in March, 1877, for certain land in Lincoln county. The' plaintiffs claim title by virtue of a deed made on the 10th day of January, 1848, by Charles Bennett, conveying said land to his daughter, Sarah E. Bennett, during her natural life, remainder in fee to her two daughters, Mary R. Bennett and Eleanor Bennett. Mary R. Bennett intermarried with the plaintiff James Exendine in 1863, and Eleanor Bennett intermarried with the plaintiff James Riffle in 1866. Sarah E. Bennett died December 10th, 1867.
The defendant claims title under a deed made May 5th, 1860, by E. J. H. Bennett, guardian and curator of Eleanor and Mary R. Bennett, to Jonah Morris under and by virtue of an act of the general assembly of the State of Missouri, approved January 4th, 1860, authorizing him to sell said land for three-fourths of its appraised value, subject to the approval of the county court of Lincoln county, and to re-invest the proceeds in lands in Hickory county, subject to the approval of the county court of Hickory county. Jonah Morris conveyed to the defendant.
*418The plaintiffs contend that the proceedings had by the guardian, E. J. II. Bennett, under the act of 1860, are void for want of conformity to the requirements of the act, and that his deed, therefore, conveyed no title to Jonah Morris. It is objected that no bond was given by the guardian, the instrument intended as such having no seal; that the Plickory county records show that Bennett was appointed guardian for Mary and Mien Bennett, and not for Meaner Bennett; that the land was appraised by three householders, and not by three freeholders ; that the report of sale to the Lincoln county coui’t was made not by Bennett, guardian and curator, but by “ Bennett, curator, etc., per Geo. W. Zimmerman;” that the report of sale was approved by the Lincoln county court, and not the sale itself; that it does not appear in the deed from Bennett to Morris, that the land was appraised, or that the curator reported the sale to the county court, or that the sale was approved by the court; that the deed was acknowledged in open court in Hickory county.; and that oral testimony was improperly admitted to show that the appraisers were freeholders.
All of these objections, save the one that the deed does not contain the necessary recitals, were considered by the court of appeals, and are satisfactorily disposed of in the opinion of that court, and it is unnecessary for us to re-state the reasons there given.
Many of the proceedings under the act of the legislature are informal and irregular, but the Lincoln county court manifestly had jurisdiction, and its action in the premises is not of such a character as to render it subject to collateral attack.
In regard to the objection that essential recitals are wanting in the deed, it is sufficient to say, that no form of deed is prescribed by the act of 1860, nor are any particular recitals required to be stated therein. The deed refers to the act under which it was made, and the facts necessary to authorize its execution are shown aliunde. Not being founded upon a sale made under the general law, but *419upon a special act containing no requirements as to its contents, and being good as a conveyance, we hold it to be sufficient.
The plea of the statute of limitations, was not noticed by the court of appeals, and we think it unnecessary to discuss it. The judgment will be affirmed.
All concur.